Citation Nr: 0106288	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, including post-traumatic stress disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, KY. 


REMAND

During the pendency of this appeal, however, a bill was 
passed that eliminates the need for a claimant to submit a 
well grounded claim and amplifies the VA's duty to assist a 
claimant in the development of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5100-
5107).  According to this legislation, the assistance 
provided by the VA will include providing the claimant a 
medical examination when such an examination is necessary to 
make a decision on the claim.  An examination will be 
considered necessary when the lay or medical evidence 
(including statements of the veteran) indicates that the 
claimant has a current disability that may be associated with 
his period of active service and there is insufficient 
medical evidence of record for the VA to decide the claim.

In a May 1999 statement the veteran indicated that he was 
receiving treatment through a VA Medical Center (VAMC) in 
Huntington, West Virginia.  In an August 1999 statement, the 
veteran again indicated that he received treatment through 
VAMC Huntington, adding that dates of treatment included May 
1998.  The veteran also indicated in that statement that he 
received treatment through VAMC Prestonsburg, Kentucky.  

In September 1999, the RO requested records of treatment 
received through VAMC Huntington August 1, 1998 forward.  The 
Board observes that records of treatment provided through 
VAMC Prestonsburg are obtained through VAMC Huntington.  
However, the claims file does not reflect a request for 
treatment records as early as May 1998, and it is unclear why 
the RO's request for records is limited to only those records 
generated on or after August 1, 1998.  

VA records of treatment are deemed to be constructively 
before the Board and if pertinent should be obtained.  See 
Bell v. Derwinksi, 2 Vet. App. 611 (1992).  The veteran has 
twice asserted the existence of VA treatment records, 
including records of treatment received prior to the earliest 
date of records requested by the RO.  Additional development 
is warranted in order to ensure that any pertinent VA records 
of treatment are made part of the claims file, as well as to 
ensure that the RO has an opportunity to consider the 
applicability of the Act to the veteran's claims.  

Therefore this case is REMANDED for the following 
development:

1.  The RO should contact VAMC Huntington 
and request all records of treatment 
(inpatient and outpatient) received 
through VAMC Huntington and VAMC 
Prestonsburg.  These should include all 
records of treatment received prior to 
August 1998.  

2.  The RO should consider all of the 
representative's assertions and apply all 
regulations pertinent to the veteran's 
claims.  The RO should consider the 
applicability of the Act to the veteran's 
claim and effect any additional 
development required by the Act.  If the 
decision is adverse to the veteran, the 
RO should provide the veteran and his 
representative a supplemental statement 
of the case that lists all pertinent 
statutory and/or regulatory provisions on 
which the RO's denial is based and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration. 

The purpose of this REMAND is to ensure that the Board's 
decision is based on a complete record.  The Board does not 
intimate any opinion, favorable or unfavorable, as to the 
merits of this claim.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal; however, no action is 
required until he is otherwise notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 373 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




